Title: To Alexander Hamilton from James McHenry, 17 February 1795
From: McHenry, James
To: Hamilton, Alexander


Near Baltimore 17 Febry. 1795.
My Dear Hamilton
What shall I say to you? Convince you that though I have been a long time silent I have not therefore ceased to love you nor for a moment felt any abatement of my friendship.
You remember my last letter was an answer to yours respecting Perry. He was much disappointed and I had some reason to participate in it, for I had contemplated no opposition to the slender office with which he seemed satisfied and which I still think he diserved and would have filled with great fitness and fidelity. I then ascribed his not getting it to your not having taken your measures in time, to the press of important matters which incessantly occupied you, and a somewhat like intrigue in one of those who co-operated with you in office, and opposition from a Senator whose re-election Mr Perry has aided at my express solicitation. I concluded on the whole that by discontinuing my correspondence I should free you from like embarrassments and leave you in a situation to consult me only in cases should any such occur where you might suppose my local knowlege might conduce to a more perfect estimate of persons or things. You see how well I have persevered in this determination, and that it is only now when I can have nothing to expect and you nothing to give that I recall you to the remembrance of our early union and friendship.
It is during this period my dear Hamilton that you will find unequivocal instances of the disinterested friendship I feel for you and which ought to convince you how well I am intiled to a full return of yours.
The tempest weathered and landed on the same shore I may now congratulate you upon having established a system of credit and having conducted the affairs of our country upon principles and reasoning which ought to insure its immortality as it undoubtedly will your fame. Few public men have been so eminently fortunate as voluntarily to leave so high a station with so unsullied a character and so well-assured a reputation, and still fewer have so well deserved the gratitude of their country and the elogiums of history. Let this console you for past toils and pains, and reconcile you to humble pleasures and a private life. What remains for you having ensured fame but to ensure felicity. Seek for it in the moderate pursuit of your profession, or if public life still flatters in that office most congenial to it, and which will not withdraw you from those literary objects that require no violent waste of spirits, and those little plans that involve gentle exercise and which you can drop or indulge in without injury to your family.
I have built houses, I have cultivated fields, I have planned gardens, I have planted trees, I have written little essays, I have made poetry once a year to please my wife, at times got children and at all times thought myself happy. Why cannot you do the same, for after all if a man is only to acquire fame or distinctions by continued privations and abuse I would incline to prefer a life of privacy and little pleasures.
I shall expect to hear from you as soon as you get fairly settled. Not knowing whether I ought to address to you at Albany or New York I have sent this to Mr Murray who will forward it and who I suppose knows.
Adieu sincerely and affly.

James McHenry

